 Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 1 of 17 PageID: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

------------------------------------------------------------x
BYRON BREEZE, JR.,
on behalf of himself and all others
similarly situated,

                 Plaintiff,                                     CASE NO.: 2:20-cv-6913

                 v.

77 HUDSON CONDO ASSN
d/b/a UBliss Suites at 70 Greene,
a New Jersey corporation,

                  Defendant.
------------------------------------------------------------x

                                     CLASS ACTION COMPLAINT

        Plaintiff, BYRON BREEZE, JR. (hereinafter “Plaintiff”), on behalf of himself and all

others similarly situated, sues Defendant, 77 HUDSON CONDO ASSN, a New Jersey corporation

d/b/a UBliss Suites at 70 Greene (hereinafter “Defendant”), for injunctive relief, attorneys’ fees,

and litigation costs, including but not limited to disbursements, court expenses, and other fees,

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA

Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter “ADAAG”), and for injunctive relief and

damages, pursuant to the New Jersey Law Against Discrimination (NJLAD), and for class-wide

relief pursuant to Rule 23 of the Federal Rules of Civil Procedure, and alleges:

                                              INTRODUCTION

    1. Defendant owns and/or operates a certain hotel known as UBliss Suites at 70 Greene,

        located at 70 Greene Street, Jersey City, New Jersey 07302 (the “Hotel”). Defendant

        owns and/or controls and Hotel’s website, located at http://www.ublisssuites.com/ubliss-




                                                         1
    Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 2 of 17 PageID: 2



        suites-at-70-greene.html (the “Website”). The Hotel takes reservations through the

        Website and provides information regarding available bedrooms and amenities.

     2. As of March 15, 2012, Defendant was required to ensure that all of its reservation systems,

        including its online reservation systems (a) identify and describe disabled accessible

        features of the Hotel in detail; (b) identify and describe accessible features of ADA

        compliant guest rooms in detail; (c) permit disabled individuals to independently assess

        whether the Hotel and its available guestrooms meet their individual accessibility needs

        (by describing accessible and inaccessible features); and (d) allow reservations to be taken

        for accessible guestrooms in the same manner as for non-accessible guestrooms.1

        Defendant has not complied. This lawsuit follows.

                                      JURISDICTION AND VENUE

     3. This Court has original subject matter jurisdiction over this action pursuant to 28 U.S.C.,

        §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

        enumerated violations of Title III of the Americans with Disabilities Act (see also, 28

        U.S.C. §§ 2201 and 2202).

     4. This Court has personal jurisdiction over Defendant in this action. Defendant transacts

        substantial business in this District through its Hotel, which is located in this District.

     5. Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2) and (b), because a substantial

        part of the events or omissions giving rise to the claims here at issue occurred in this

        District; specifically, Defendant and the Hotel are located this District.




1
  This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These requirements apply not only
to the Website, but also to every online reservation system on which reservations can be made to stay at the Hotel,
including orbitz.com, travelocity.com, hotels.com, and others.

                                                         2
Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 3 of 17 PageID: 3



 6. Pursuant to 28 U.S.C.S. §1367(a), this Court has supplemental jurisdiction over Plaintiff’s

     claims arising under New Jersey State law.

                                           PARTIES

 7. Plaintiff, BYRON BREEZE, JR., was born without legs and without complete hands, and

     uses a wheelchair for mobility. Plaintiff thus has a “qualified disability” as that term is

     defined by the ADA.

 8. At all times material hereto, Plaintiff was and is over the age of 18 years, sui juris, and

     resides in the District of Columbia. Plaintiff has a real and continuing need for mandated

     accessibility information within online hotel reservation platforms in this District.

 9. Defendant is a NEW JERSEY CORPORATION conducting business in the State of New

     Jersey and is the owner and/or operator of the Hotel and has control over the content of the

     Website.

                                  CLASS ALLEGATIONS

 10. Plaintiff brings this class action on his own behalf, and as a class action, pursuant to Federal

     Rule of Civil Procedure 23, on behalf of a class of people defined as follows:

             All disabled individuals who have been unable to obtain required
             accessibility information online, or to independently secure an
             online reservation for an accessible guestroom, by a failure to
             comply with the ADA and ADAAG upon any online reservation
             platform on which the Hotel is advertised, including the Website.

 11. Excluded from the Class is any person who is an executive, officer, employee, and/or

     director of the Defendant.

 12. The members of the Class are so numerous that joinder of all Class members is not

     practical. The precise size of the Class will be determined through discovery.




                                                3
Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 4 of 17 PageID: 4



 13. Plaintiff’s claims are typical of those of the entire Class. Plaintiff, along with every

    member of the Class, has suffered civil right violations because of Defendant’s continuing

    failure to comply with the ADA and ADAAG on its Website and/or other online

    reservation platforms.

 14. Plaintiff can and will adequately protect the interests of all members of the Class and has

    retained competent counsel experienced in both ADA and class action litigation. Plaintiff

    has no interest that is contrary to the interest of the Class members in this case.

 15. A class action is far superior to any other possible method for adjudicating this

    controversy. Each member of the Class is entitled to injunctive relief, as well as possible

    statutory damages under New Jersey law. The expense and burden associated with

    individual litigation of each claim held by each member of the Class would be

    extraordinarily inefficient for Defendant, members of the Class, and the courts.

 16. Common questions of law and fact prevail with respect to all members of the Class and

    predominate over questions applicable solely to individual Class members. Among such

    common questions of law and fact is whether Defendant has violated Federal and New

    Jersey State statutory obligations by failing to comply with the ADA, ADAAG, and

    NJLAD, such that all physically disabled persons are afforded fair and equal access to any

    hotel owned or operated by Defendant, and their online reservation systems.

 17. Plaintiff knows of no special or unique difficulties that would be encountered in the

    management of this litigation that might preclude its maintenance as a class action.

 18. The names and addresses of disabled individuals who have encountered non-compliance

    as set forth herein, and who have been excluded from full and equal access to required

    accessibility information regarding the Hotel is obtainable through traditional channels



                                              4
Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 5 of 17 PageID: 5



    used to identify members of any class; notice of this case, informing members of the Class

    that this case exists and that he/she may be a member of the Class, can be delivered by U.S.

    or electronic mail, using techniques and in a form of notice similar to those customarily

    used in class action litigation, and can additionally be advertised by television, internet,

    radio, and other means of transmission that are likely to reach members of the Class.

                              COUNT I
          VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

 19. On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to provide a

    clear and comprehensive national mandate for the elimination of discrimination against

    individuals with disabilities and to provide clear, strong, consistent, enforceable standards

    addressing such discrimination, invoking the sweep of congressional authority in order to

    address the major areas of discrimination faced day-to-day by people with disabilities to

    ensure that the Federal government plays a central role in enforcing the standards set by

    the ADA. 42 U.S.C. § 12101(b)(l) - (4).

 20. Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the Department

    of Justice, Office of the Attorney General (“DOJ”), published revised regulations for Title

    III of the Americans With Disabilities Act of 1990. Public accommodations, including

    places of lodging were required to conform to these revised regulations on or before March

    15, 2012.

 21. On March 15, 2012, the revised regulations implementing Title III of the ADA took effect,

    imposing significant new obligations on inns, motels, hotels and other “places of lodging.”

    28 C.F.R. §36.302(e)(l) provides that:

            Reservations made by places of lodging. A public accommodation
            that owns, leases (or leases to), or operates a place of lodging shall,



                                              5
Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 6 of 17 PageID: 6



            with respect to reservations made by any means, including by
            telephone, in-person, or through a third party –

                    (i)     Modify its policies, practices, or procedures to
                            ensure that individuals with disabilities can make
                            reservations for accessible guest rooms during the
                            same hours and in the same manner as individuals
                            who do not need accessible rooms;

                    (ii)    Identify and describe accessible features in the hotels
                            and guest rooms offered through its reservations
                            service in enough detail to reasonably permit
                            individuals with disabilities to assess independently
                            whether a given hotel or guest room meets his or her
                            accessibility needs;

                    (iii)   Ensure that accessible guest rooms are held for use
                            by individuals with disabilities until all other guest
                            rooms of that type have been rented and the
                            accessible room requested is the only remaining
                            room of that type;

                    (iv)    Reserve, upon request, accessible guest rooms or
                            specific types of guest rooms and ensure that the
                            guest rooms requested are blocked and removed
                            from all reservations systems; and

                    (v)     Guarantee that the specific accessible guest room
                            reserved through its reservations service is held for
                            the reserving customer, regardless of whether a
                            specific room is held in response to reservations
                            made by others.

 22. In promulgating the new requirements, the Department of Justice made clear that

    individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

    immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R.

    Part 36, Appx. A.

 23. Hotels (and motels) are required to identify and describe all accessible features in the hotel

    and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities

    receive information they need to benefit from the services offered by the place of lodging.”

                                               6
Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 7 of 17 PageID: 7



    28 C.F.R. Part 36, Appx. A. Moreover, “a public accommodation’s designation of a

    guestroom as “accessible” does not ensure necessarily that the room complies with all of

    the 1991 Standards.” 28 C.F.R. Part 36, Appx. A. Labeling a guestroom as “accessible” or

    “ADA” is not sufficient.

 24. In addition,

            hotel rooms that are in full compliance with current standards may
            differ, and individuals with disabilities must be able to ascertain
            which features – in new and existing facilities – are included in the
            hotel’s accessible guest rooms. For example, under certain
            circumstances, an accessible hotel bathroom may meet accessibility
            requirements with either a bathtub or a roll in shower. The presence
            or absence of particular accessible features such as these may mean
            the difference between a room that is usable by a particular person
            with a disability and one that is not.

    28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific

    accessible features and not merely recite that a guestroom is “accessible” or “ADA” or list

    accessibility features that may (or may not) be offered within a particular room.

 25. For hotels in buildings constructed after the effective date of the 1991 Standards, it is

    sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible

    guestroom, to specify the room type, the type of accessible bathing facility in the room,

    and the communications features in the room. 28 C.F.R. Part 36, Appx. A.

 26. However, for hotels in buildings constructed prior to the 1991 Standards, information

    about the hotel should include, at a minimum

            information about accessible entrances to the hotel, the path of travel
            to guest check-in and other essential services, and the accessible
            route to the accessible room or rooms. In addition to the room
            information described above, these hotels should provide
            information about important features that do not comply with the
            1991 Standards. For example, if the door to the “accessible” room
            or bathroom is narrower than required, this information should be



                                              7
    Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 8 of 17 PageID: 8



                  included (e.g., door to guest room measures 30 inches clear).
                  [emphasis added].

         28 C.F.R. Part 36, Appx. A.

     27. The Hotel is a place of public accommodation that owns and/or leases and operates a place

         of lodging pursuant to the ADA.

     28. The Website (and all other online reservation platforms used by the Hotel) allows

         reservations for the Hotel to be taken online. The Defendant has control over information

         provided to the public about the Hotel through the Website and/or other online platforms.

     29. Prior to filing this lawsuit, Plaintiff visited the Website to learn about accessible features

         of the Hotel, and to independently assess whether the Hotel is accessible to him, and

         whether he could independently reserve an accessible room at the Hotel, in the same

         manner as those seeking to reserve non-accessible rooms. Upon his respective visit to the

         website, Plaintiff discovered that the Website does not comply with the ADA and ADAAG.

     30. The Website homepage says nothing about the accessibility of the Hotel, the rooms or the

         Hotel amenities. The book now functions do not include an option to search for ADA

         accessible rooms. It is possible to view a more detailed description of available rooms on

         the booking page; however, none of these more detailed descriptions include what ADA

         accessible features the rooms have. There is no filter on the search page with options for

         accessible rooms or features, and there is no ability to book an accessible room at any point

         prior to payment.2




2
  Each of these pages of the Website (as they existed at the time of filing) has been saved, and while Plaintiff
encourages and demands that Defendant come into compliance with the ADA and ADAAG, Defendant is likewise
cautioned against deleting or destroying any version of the Website as it existed on the date of this filing, inasmuch
as the same may constitute evidence in this lawsuit. All changes and edits should be carefully saved, catalogued, and
produced.

                                                          8
Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 9 of 17 PageID: 9



 31. The Website also has no accessibility information concerning common areas and

    amenities. Likewise, the Website does not indicate that the Hotel is in full compliance with

    all 1991 Standards, or, in the alternative:

       a. Whether the public entrance to the Hotel complies with the 1991 Standards, and if

           not, the ways in which it does not comply, so that Plaintiff and the Class can

           evaluate whether it is accessible to them;

       b. Whether the registration desk at the Hotel complies with the 1991 Standards, and

           if not, the ways in which it does not comply, so that Plaintiff and the Class can

           evaluate whether it is accessible to them;

       c. Whether any parking facilities, lots, or other parking accommodations at the Hotel

           comply with the 1991 Standards, and if not, the ways in which they do not comply,

           so that Plaintiff and the Class can evaluate whether they are accessible to them;

       d. Whether any fitness center areas at the Hotel comply with the 1991 Standards, and

           if not, the ways in which they do not comply, so that Plaintiff and the Class can

           evaluate whether they are accessible to them;

       e. Whether any clubhouse areas at the Hotel comply with the 1991 Standards, and if

           not, the ways in which they do not comply, so that Plaintiff and the Class can

           evaluate whether they are accessible to them;

       f. Whether any business center areas at the Hotel comply with the 1991 Standards,

           and if not, the ways in which they do not comply, so that Plaintiff and the Class can

           evaluate whether they are accessible to them;




                                                  9
Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 10 of 17 PageID: 10



        g. Whether any media/theater room areas at the Hotel comply with the 1991

           Standards, and if not, the ways in which they do not comply, so that Plaintiff and

           the Class can evaluate whether they are accessible to them;

        h. Whether any pool areas at the Hotel comply with the 1991 Standards, and if not,

           the ways in which they do not comply, so that Plaintiff and the Class can evaluate

           whether they are accessible to them;

        i. Whether any recreation room areas at the Hotel comply with the 1991 Standards,

           and if not, the ways in which they do not comply, so that Plaintiff and the Class can

           evaluate whether they are accessible to them;

        j. Whether any terrace or courtyard areas at the Hotel comply with the 1991

           Standards, and if not, the ways in which they do not comply, so that Plaintiff and

           the Class can evaluate whether they are accessible to them;

        k. Whether the route from the public entrance to the registration desk is accessible in

           compliance with the 1991 Standards, and if not, the ways in which it does not

           comply, so that Plaintiff and the Class can evaluate whether it is accessible to them;

        l. Whether the route from the registration desk to the accessible rooms is accessible

           in compliance with the 1991 Standards, and if not, the ways in which it does not

           comply, so that Plaintiff and the Class can evaluate whether it is accessible to them;

        m. Whether the route from the public entrance to the fitness center area is accessible

           in compliance with the 1991 Standards, and if not, the ways in which it does not

           comply, so that Plaintiff and the Class can evaluate whether it is accessible to them;

        n. Whether the route from the accessible guestrooms to the fitness center area is

           accessible in compliance with the 1991 Standards, and if not, the ways in which it



                                             10
Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 11 of 17 PageID: 11



           does not comply, so that Plaintiff and the Class can evaluate whether it is accessible

           to them;

        o. Whether the route from the public entrance to the clubhouse area is accessible in

           compliance with the 1991 Standards, and if not, the ways in which it does not

           comply, so that Plaintiff and the Class can evaluate whether it is accessible to them;

        p. Whether the route from the accessible guestrooms to the clubhouse area is

           accessible in compliance with the 1991 Standards, and if not, the ways in which it

           does not comply, so that Plaintiff and the Class can evaluate whether it is accessible

           to them;

        q. Whether the route from the public entrance to the business center area is accessible

           in compliance with the 1991 Standards, and if not, the ways in which it does not

           comply, so that Plaintiff and the Class can evaluate whether it is accessible to them;

        r. Whether the route from the accessible guestrooms to the business center area is

           accessible in compliance with the 1991 Standards, and if not, the ways in which it

           does not comply, so that Plaintiff and the Class can evaluate whether it is accessible

           to them;

        s. Whether the route from the public entrance to the media/theater room area is

           accessible in compliance with the 1991 Standards, and if not, the ways in which it

           does not comply, so that Plaintiff and the Class can evaluate whether it is accessible

           to them;

        t. Whether the route from the accessible guestrooms to the media/theater room area

           is accessible in compliance with the 1991 Standards, and if not, the ways in which




                                             11
Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 12 of 17 PageID: 12



           it does not comply, so that Plaintiff and the Class can evaluate whether it is

           accessible to them;

        u. Whether the route from the public entrance to the pool area is accessible in

           compliance with the 1991 Standards, and if not, the ways in which it does not

           comply, so that Plaintiff and the Class can evaluate whether it is accessible to them;

        v. Whether the route from the accessible guestrooms to the pool area is accessible in

           compliance with the 1991 Standards, and if not, the ways in which it does not

           comply, so that Plaintiff and the Class can evaluate whether it is accessible to them;

        w. Whether the route from the public entrance to the recreation room area is accessible

           in compliance with the 1991 Standards, and if not, the ways in which it does not

           comply, so that Plaintiff and the Class can evaluate whether it is accessible to them;

        x. Whether the route from the accessible guestrooms to the recreation room area is

           accessible in compliance with the 1991 Standards, and if not, the ways in which it

           does not comply, so that Plaintiff and the Class can evaluate whether it is accessible

           to them;

        y. Whether the route from the public entrance to the terrace or courtyard area is

           accessible in compliance with the 1991 Standards, and if not, the ways in which it

           does not comply, so that Plaintiff and the Class can evaluate whether it is accessible

           to them; and

        z. Whether the route from the accessible guestrooms to the terrace or courtyard area

           is accessible in compliance with the 1991 Standards, and if not, the ways in which

           it does not comply, so that Plaintiff and the Class can evaluate whether it is

           accessible to them.



                                             12
Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 13 of 17 PageID: 13



  32. This is not intended to be an exclusive list, and Plaintiff, on behalf of himself and the class,

      brings this action to remediate all violations of the ADAAG found to exist upon the

      Website, and upon all online reservation platforms used by the Ho Hotel tel.

  33. In addition to the list above, upon information and belief, Defendant may not effectively

      (i) ensure that accessible guest rooms are held for use by individuals with disabilities until

      all other guest rooms of that type have been rented and the accessible room requested is

      the only remaining room of that type; (ii) reserve, upon request, accessible guest rooms or

      specific types of guest rooms and ensure that the guest rooms requested are blocked and

      removed from all reservations systems; or (iii) guarantee that the specific accessible guest

      room reserved through its reservations service is held for the reserving customer, regardless

      of whether a specific room is held in response to reservations made by others. Discovery

      is required on these issues.

  34. Plaintiff will visit the Website again, and members of the Class will visit the Website and

      online reservation platforms controlled by Defendant again, upon the Defendant’s

      compliance with the laws and regulations specified herein, in order learn about the

      accessible (and inaccessible) features, learn about the accessible (and inaccessible) features

      of guestrooms, assess the extent to which the hotels meet each of their specific accessibility

      needs, and determine whether they can reserve an accessible guestroom.

  35. Defendant has discriminated against Plaintiff and all other mobility-impaired individuals,

      including the Class, by denying full and equal access to and enjoyment of the goods,

      services, facilities, privileges, advantages and accommodations offered on the Websites,

      due to the continuing ADA and ADAAG violations as set forth above. Defendant has had




                                                13
Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 14 of 17 PageID: 14



     eight (8) years to bring the Website (and other online reservation platforms, as applicable)

     into compliance with the ADAAG revisions, but has failed or refused to do so.

  36. Modifying the Website (and other online reservation platforms, as applicable) to comply

     with the ADA and ADAAG is accomplishable without undue burden or expense and is

     readily achievable. But in any event, upon information and belief, the Website has been

     altered, updated, and edited, after 2010, but not in a manner compliant with 2010 ADAAG

     standards.

  37. Defendant will continue to discriminate against Plaintiff and all other disabled individuals

     who access the Website (and other online reservation platforms, as applicable) unless and

     until Defendant modifies the Website (and other online reservation platforms, as

     applicable) to set forth all required information, as set forth above.

  38. Plaintiff and the Class are without an adequate remedy at law and are suffering irreparable

     harm, and Plaintiff reasonably anticipates that he and the Class will continue to suffer this

     harm unless and until Defendant is required to correct the ADA violations found upon the

     Websites (and other online reservation platforms, as applicable), and to maintain the

     Websites (and other online reservation platforms, as applicable), inclusive of the online

     reservation system, and accompanying policies and procedures, in a manner that is

     consistent with and compliant with ADA and ADAAG requirements.

  39. Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief to

     Plaintiff, and the Class, including an Order that compels Defendant to enact policies that

     are consistent with the ADA and its remedial purposes, and to alter and maintain its

     Website (and other online reservation platforms, as applicable), and all online reservation




                                               14
Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 15 of 17 PageID: 15



          systems, in accordance with the requirements set forth within the 2010 Standards, 28

          C.F.R. §36.302(e)(l).

                                 COUNT II
         VIOLATIONS OF THE NEW JERSEY LAW AGAINST DISCRIMINATION

      40. Plaintiff re-avers the allegations set forth above as though fully set forth herein.

      41. The New Jersey Law Against Discrimination provides:

                 It shall be an unlawful employment practice, or, as the case may be,
                 an unlawful discrimination: for any owner, lessee, proprietor,
                 manager, superintendent, agent, or employee of any place of public
                 accommodation directly or indirectly to refuse, withhold from or
                 deny to any person any of the accommodations, advantages,
                 facilities or privileges thereof, or directly or indirectly to publish,
                 circulate, issue, display, post or mail any written or printed
                 communication, notice, or advertisement to the effect that any of the
                 accommodations, advantages, facilities, or privileges of any such
                 place will be refused, withheld from, or denied to any person on
                 account of the race, creed , color, national origin, ancestry, marital
                 status, civil union status, domestic partnership status, pregnancy or
                 breastfeeding, sex, gender identity or expression, affectional or
                 sexual orientation, disability . . . 3

      42. The Website (and other online reservation platforms, as applicable) is a gateway to, and a

          part of, the Hotel, which is a place of public accommodation as defined by the New Jersey

          Law Against Discrimination.

      43. Plaintiff and the Class have visited the Website (and other online reservation platforms, as

          applicable), and encountered barriers made illegal by the ADA and ADAAG, and thus by

          the New Jersey Law Against Discrimination.

      44. By maintaining barriers that discriminate against people with disabilities through the

          actions described above, Defendant has, directly or indirectly, refused, withheld, and/or

          denied to Plaintiff and the Class, because of disability, accommodations, advantages,


3
    N.J.S.A. § 10:5-12 (f)(1).

                                                    15
Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 16 of 17 PageID: 16



       facilities or privileges of the Hotel. The failure by Defendant to act to identify and remove

       these barriers, which have been illegal since March 15, 2012, can be construed as

       “negligence per se.”

   45. Plaintiff and the Class have been damaged and will continue to be damaged by this

       discrimination as more fully set forth above and, in addition to injunctive relief, seek

       judgment pursuant to N.J.S.A. § 10:5-12, and all relief provided for thereunder.

   WHEREFORE, Plaintiff, BYRON BREEZE, JR, respectfully requests that this Court enter

judgment in his favor, and against Defendant, as follows:

           a. Certify a Class, as that term is defined hereinabove;

           b. A declaration that the Website (and other online reservation platforms, as

              applicable) is owned, leased, operated, and/or controlled by Defendant is in

              violation of the ADA, and/or NJLAD;

           c. Temporary and permanent injunctive relief enjoining Defendant from continuing

              its discriminatory practices, including the requirement that Defendant permanently

              implement policies, practices, procedures, including online content, consistent with

              the mandates of the 2010 ADAAG Standards on its Website (and other online

              reservation platforms, as applicable);

           d. Temporary and permanent injunctive relief enjoining Defendant from maintaining

              or controlling content on any website through which it is offering online

              reservations for any hotel that it owns or operates, unless such website and online

              reservation system fully comply with 28 C.F.R. §36.302(e)(l);

           e. An award of reasonable attorneys’ fees, costs, disbursements and other expenses

              associated with this action, in favor of Plaintiff and the Class;



                                                16
Case 2:20-cv-06913-KM-ESK Document 1 Filed 06/05/20 Page 17 of 17 PageID: 17



        f. An award of compensatory damages deemed just and appropriate pursuant to

            NJLAD, to Plaintiff and the Class; and

        g. Such other and further relief as this Court deems just, necessary and appropriate

            under the circumstances.

     DATED this 5th day of June, 2020.
                                                 Bashian & Papantoniou, P.C.
                                                 Attorneys for Plaintiff
                                                 500 Old Country Road, Ste. 302
                                                 Garden City, NY 11530
                                                 Tel: (516) 279-1554
                                                 Fax: (516) 213-0339

                                                 By: /s/ Erik M. Bashian
                                                 ERIK M. BASHIAN, ESQ.
                                                 eb@bashpaplaw.com




                                            17
